Citation Nr: 1439804	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, to include as secondary to a service-connected left foot disability.

2.  Entitlement to service connection for a left ankle condition, to include as secondary to a service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Lewey K. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matter is now appropriately before the Roanoke, Virginia RO.

The Veteran testified before the undersigned at a November 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further evidentiary development.  

The record contains conflicting medical evidence, including a VA examination, a VA opinion based upon review of medical records, and a private medical opinion without a strong rationale.  

An April 2013 VA medical examination opines that the Veteran's left ankle condition is aggravated by his service-connected left foot.  In addition, the examiner then states that the Veteran's right ankle condition is the result of his left ankle condition.  
A subsequent June 2013 VA opinion based upon review of available medical evidence opines that both the right ankle and left ankle conditions are less likely as not caused by or aggravated by the left foot condition.

The Veteran submitted a December 2013 letter from his private physician which opined that both ankle conditions are more likely than not the result of either direct, indirect, or aggravation by the left foot condition.  The physician checked a box "yes" in response to the question, similar to a DBQ form.  However, the physician provided minimal rationale in supporting this statement.

Due to the conflicting medical evidence, uncertainty as to whether the etiology of either ankle condition is directly related to the left foot condition or aggravated by the left foot condition, and the complexity of the medical issues, the Board finds that a new VA examination is necessary in order to properly determine the nature and etiology of the Veteran's claimed bilateral ankle conditions.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his ankle conditions, and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Once all of the available records have been associated with the claims folder, schedule the Veteran for a new VA bilateral ankle examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed bilateral ankle conditions.

If possible, the examiner should provide a specific diagnosis for the Veteran's bilateral ankle conditions.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that either ankle condition is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that either ankle condition was caused by, or is aggravated by the Veteran's service-connected left foot disability.

If the service-connected left foot disability aggravates (i.e., permanently worsens) an ankle disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right ankle condition was caused by, or is aggravated by the Veteran's left ankle condition.
If the left ankle condition aggravates (i.e., permanently worsens) the right ankle condition, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



